Exhibit 10.1

SHARE EXCHANGE AGREEMENT, dated as of February 18, 2020 (this “Agreement”),
between:

(1) LendingClub Corporation, a Delaware corporation (“LendingClub”); and

(2) Shanda Asset Management Holdings Limited, a company organized under the laws
of the British Virgin Islands (“Shanda”).

RECITALS

A. Concurrently herewith, LendingClub is entering into an Agreement and Plan of
Merger, by and among LendingClub, a wholly owned subsidiary Delaware corporation
of LendingClub, and Radius Bancorp Inc., a Delaware corporation, pursuant to
which the parties thereto intend to effect a strategic business combination
pursuant to which LendingClub will acquire Radius Bancorp, Inc., and thereby
acquire its wholly owned subsidiary, Radius Bank.

B. In light of the foregoing and various other considerations, including
valuable business considerations and purposes, on the part of each of
LendingClub and Shanda, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Shanda and LendingClub desire that
Shanda exchange all of the 19,562,881 shares of common stock, par value $0.01
per share, of LendingClub (“Common Stock”) beneficially owned by it for (i) the
Exchange Preferred Shares (as defined below) and (ii) the Cash Payment (as
defined below), upon the terms and subject to the conditions set forth herein
(the “Exchange”).

C. Simultaneously herewith, Tianqiao Chen has provided a letter to LendingClub
to the effect that he is an affiliate of Shanda and that he and his other
affiliates will comply with the obligations set forth in Section 3.5 and
Section 3.6 hereof.

D. Simultaneously herewith, the parties are entering into a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which LendingClub
will provide Shanda with certain registration rights.

E. After due consideration, the board of directors of LendingClub has approved
the Exchange and the related transactions that may be required in connection
with the Exchange.

NOW, THEREFORE, in consideration of the premises, and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement, the parties hereto agree as follows:

ARTICLE I

THE EXCHANGE

Section 1.1 The Exchange. Subject to the terms and conditions hereof, at the
Closing, Shanda shall convey, transfer and deliver to LendingClub, free and
clear of any Liens, 19,562,881 shares of Common Stock held at such time by
Shanda (the “Exchange Common Shares”). In exchange for the Exchange Common
Shares LendingClub shall (a) issue to Shanda 195,628 shares of Series A
Preferred Stock (the “Exchange Preferred Shares”) and (b) pay to Shanda in cash,
by wire transfer of immediately available funds to an account designated in
writing by Shanda, $50,203,332.77 (the “Cash Payment”).



--------------------------------------------------------------------------------

Section 1.2 Closing.

(a) The closing of the Exchange (the “Closing”) shall occur on the third (3rd)
Business Day following the day on which the last to be satisfied or waived of
the conditions set forth in Article IV (other than those conditions that by
their nature are to be satisfied at or immediately prior to the Closing, but
subject to the satisfaction or waiver of those conditions at or immediately
prior to the Closing) shall be satisfied or waived in accordance with this
Agreement (the day on which the Closing occurs being referred to herein as the
“Closing Date”). The Closing shall take place in the offices of Sullivan &
Cromwell LLP at 125 Broad Street, New York, New York 10004, or via the exchange
of electronic documents and signatures, at 10 a.m., New York time or at such
other time, date or manner as the parties may jointly designate.

(b) At the Closing, Shanda shall deliver, or cause to be delivered, to
LendingClub all right, title and interest in and to the Exchange Common Shares
and LendingClub (i) shall deliver to Shanda evidence of book-entry delivery
evidencing the issuance in book entry form of the Exchange Preferred Shares that
are to be issued to Shanda pursuant to Section 1.1 and (ii) shall pay the Cash
Payment in accordance with Section 1.1.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of LendingClub. LendingClub hereby
represents and warrants to Shanda as of the Execution Date and as of the Closing
Date (except as otherwise provided in this Section 2.1) as follows:

(a) Organization; Standing. LendingClub is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted.
LendingClub is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the ownership or leasing of its
assets or property or the conduct of its business requires such qualification,
except for any failure to be so qualified that has not had, and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business or operations of LendingClub or its ability to
perform its obligations under this Agreement.

(b) LendingClub Capital Stock. As of the Execution Date, the authorized capital
stock of LendingClub consists of 180,000,000 shares of Common Stock, and
10,000,000 shares of preferred stock, of which 1,200,000 shares have been
designated as Series A Preferred Stock and 600,000 of which have been designated
as Preferred Stock, Series B, par value $0.01

 

-2-



--------------------------------------------------------------------------------

per share of LendingClub, shares of each of such series being reserved for
possible issuance under rights pursuant to LendingClub’s Temporary Bank Charter
Protection Agreement. As of the close of business on February 14, 2020, no more
than 90,000,000 shares of Common Stock were issued and outstanding and no shares
of preferred stock were outstanding. The outstanding shares of Common Stock have
been duly authorized and are validly issued and outstanding, fully paid and
nonassessable and are not subject to preemptive rights (and were not issued in
violation of any preemptive rights). The shares of Series A Preferred Stock to
be issued in the Exchange, when so issued in accordance with this Agreement,
will (i) have been duly authorized and validly issued and will be fully paid and
nonassessable and not subject to any preemptive rights (and will not have been
issued in violation of any preemptive rights and shall be free of all Liens
other than as provided for in this Agreement and applicable securities Laws),
and (ii) not be subject to any option, warrant, call or similar right of any
person to acquire the same. The shares of Common Stock issuable upon conversion
of the Exchange Preferred Shares have been duly authorized and reserved for
issuance and, when issued in accordance with the terms of the Certificate of
Designations, will be validly issued, fully paid and nonassessable and not
subject to any preemptive rights (and will not have been issued in violation of
any preemptive rights). The Certificate of Designations has been duly adopted
and authorized by LendingClub, and, when filed with, and accepted by, the
Secretary of State for the State of Delaware, will be binding upon LendingClub.

(c) Power. LendingClub has the corporate power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate or to cause
the consummation of the transactions contemplated hereby.

(d) Authority. LendingClub has duly executed and delivered this Agreement and
the Registration Rights Agreement and has taken all corporate action necessary
for it to execute and deliver this Agreement and the Registration Rights
Agreement. This Agreement, the Exchange, the Registration Rights Agreement and
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of LendingClub and require no action
on the part of LendingClub’s stockholders. This Agreement and the Registration
Rights Agreement are LendingClub’s valid and legally binding obligations,
enforceable in accordance with their terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

(e) Consents and Approvals. No notices, applications or other filings are
required to be made by LendingClub with, nor are any consents, approvals,
registrations, permits, expirations of waiting periods or other authorizations
required to be obtained by LendingClub from, any court, tribunal, arbitral or
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or any industry self-regulatory authority
(a “Governmental Authority”) or any third party in connection with the
execution, delivery or performance by it of this Agreement, the Exchange, the
Registration Rights Agreement or any other transactions contemplated hereby or
thereby, except for (i) filings required under applicable federal or state
securities Laws, (ii) any application to list all shares of Common Stock
issuable upon conversion of all of the Exchange Preferred Shares on the New

 

-3-



--------------------------------------------------------------------------------

York Stock Exchange (“NYSE”), (iii) the filing of the Certificate of
Designations with respect to the Series A Preferred Stock with the Secretary of
State for the State of Delaware, and (iv) such other notices, applications,
filings, consents, approvals, registrations, permits or expirations of waiting
periods as shall not have an adverse effect on or delay the performance by
LendingClub of its obligations under this Agreement.

(f) No Defaults. Subject to the filing and effectiveness of the Certificate of
Designations, the execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby do not and will not violate, conflict with,
require a consent or approval under, result in a breach of, constitute a default
(or an event that, with notice or lapse of time or both, would constitute a
default) under, result in the right of termination of, accelerate the
performance required by, increase any amount payable under, change the rights or
obligations of a party under, cause any additional fees to be due under, or give
rise to any Lien or penalty under, the terms, conditions or provisions of
(i) its Certificate of Incorporation or Bylaws, (ii) any material contract or
other instrument of LendingClub or any of its subsidiaries which is material on
a consolidated basis, or by which LendingClub or any of its subsidiaries which
is material on a consolidated basis is bound or affected, or to which
LendingClub or any of its subsidiaries which is material on a consolidated basis
or its businesses, operations, assets or properties is subject or receives
benefits or (iii) assuming the accuracy of the representations made by Shanda in
Section 2.2, any Law, permit or license.

(g) Sufficient Funds. LendingClub has, and will have as of the Closing,
sufficient funds and liquid assets on hand to make the Cash Payment and
consummate the transactions hereunder.

Section 2.2 Representations and Warranties of Shanda. Shanda hereby represents
and warrants to LendingClub as of the Execution Date and as of the Closing Date
(except as otherwise provided in this Section 2.1) as follows:

(a) Organization; Standing. Shanda is a company duly organized, validly existing
and in good standing (or the equivalent, if any, in the applicable jurisdiction)
under the Laws of its jurisdiction of organization and has all requisite
corporate or similar power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted.
Shanda is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the ownership or leasing of its assets or
property or the conduct of its business requires such qualification, except for
any failure to be so qualified that has not had, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect
with respect to Shanda’s ability to perform its obligations under this
Agreement.

(b) Power. Shanda has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate or to cause the
consummation of the transactions contemplated hereby.

 

-4-



--------------------------------------------------------------------------------

(c) Title to Exchange Common Shares. Shanda has good and valid title to the
Exchange Common Shares and beneficially owns the Exchange Common Shares, free
and clear of any Lien. As of June 20, 2016, Shanda beneficially owned 57,739,270
shares of Common Stock, and has not sold any shares of Common Stock since such
date. Neither Shanda nor any of its affiliates owns, beneficially or
derivatively, or has any right to acquire other than pursuant to this Agreement,
any other securities of LendingClub other than the Exchange Common Shares,
including any derivative contract with respect to any securities of LendingClub
or any other hedging or other derivative, swap, “put-call,” margin, securities
lending or other transaction that has or reasonably would be expected to have
the effect of changing, limiting, arbitraging or reallocating the economic
benefits and risks of ownership of any securities of LendingClub, and has not,
in whole or in part, (i) assigned, transferred, hypothecated, pledged or
otherwise disposed of the Exchange Common Shares or its ownership rights in the
Exchange Common Shares, or (ii) given any person any transfer order or power of
attorney with respect to such Exchange Common Shares.

(d) Authority. Shanda has duly executed and delivered this Agreement and the
Registration Rights Agreement and has taken all corporate action necessary for
it to execute and deliver this Agreement and the Registration Rights Agreement.
This Agreement, the Exchange, the Registration Rights Agreement and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Shanda and no other corporate action
on the part of Shanda is necessary to authorize the execution, delivery and
performance of this Agreement, the Exchange, the Registration Rights Agreement
and the transactions contemplated hereby and thereby. This Agreement and the
Registration Rights Agreement are Shanda’s valid and legally binding
obligations, enforceable in accordance with their terms (except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

(e) Consents and Approvals. No notices, applications or other filings are
required to be made by Shanda or any of its affiliates with, nor are any
consents, approvals, registrations, permits, expirations of waiting periods or
other authorizations required to be obtained by Shanda or any of its affiliates
from, any Governmental Authority or any third party in connection with the
execution, delivery or performance by it of this Agreement, the Exchange, the
Registration Rights Agreement or any other transactions contemplated hereby or
thereby, except for (i) filings required under applicable federal or state
securities Laws or (ii) such other notices, applications, filings, consents,
approvals, registrations, permits or expirations of waiting periods as shall not
have an adverse effect on or delay the performance by Shanda of its obligations
under this Agreement.

(f) No Defaults. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby do not and will not violate, conflict with,
require a consent or approval under, result in a breach of, constitute a default
(or an event that, with notice or lapse of time or both, would constitute a
default) under, result in the right of termination of, accelerate the
performance required by, increase any amount payable under, change the rights or
obligations of a party

 

-5-



--------------------------------------------------------------------------------

under, cause any additional fees to be due under, or give rise to any Lien or
penalty under, the terms, conditions or provisions of (i) Shanda’s governing
documents, (ii) any material contract or other instrument of Shanda, or by which
Shanda is bound or affected, or to which Shanda or its businesses, operations,
assets or properties is subject or receives benefits or (iii) assuming the
accuracy of the representations made by LendingClub contained in Section 2.1,
any Law, permit or license.

(g) Sophistication. Shanda, along with its affiliates, has such knowledge and
experience in financial and business matters and in making investment decisions
of this type that it is capable of evaluating the merits and risks of making its
investment decision regarding the Exchange and of making an informed investment
decision. Shanda is not relying on LendingClub with respect to tax and other
economic considerations of the foregoing, and Shanda has relied on the advice
of, or has consulted with, its own advisors.

(h) Material Nonpublic Information. Shanda hereby acknowledges receipt of an
information packet entitled “Shanda Exchange Information Packet” that contains
information that at the time of the Execution Date is material nonpublic
information (within the meaning of the U.S. federal securities Laws) and is
provided to Shanda in connection with its entering into this Agreement and
effecting the Exchange. In addition, Shanda acknowledges and understands that
LendingClub and its officers, directors and affiliates may possess material
nonpublic information not known to Shanda that may impact the value of the
Exchange Common Shares and the Exchange Preferred Shares, and that LendingClub
is unable to disclose such information to Shanda. Shanda understands, based on
its experience, the disadvantage to which it is subject due to the disparity of
information between it and LendingClub. Notwithstanding this, Shanda has deemed
it appropriate to enter into this Agreement and engage in the Exchange.

(i) Purchase for Own Account. Shanda (i) is acquiring the Exchange Preferred
Shares pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”) for its own account solely for
investment with no present intention or plan to distribute any of the Exchange
Preferred Shares to any person nor with a view to or for sale in connection with
any distribution thereof, (ii) acknowledges that the Exchange Preferred Shares
are not registered under the Securities Act or any state securities Laws, and
that it will not sell or otherwise dispose of any of the Exchange Preferred
Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities Laws,
(iii) is able to bear the economic risk inherent in holding the Exchange
Preferred Shares for an indefinite period, and (iv) is an “accredited investor”
(as that term is defined by Rule 501 of the Securities Act).

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL AGREEMENTS

Section 3.1 Further Assurances.

(a) Subject to the terms and conditions of this Agreement, LendingClub and
Shanda will use their respective reasonable best efforts to take, or cause to be
taken, in good faith, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable Laws, so as to
permit consummation of the Exchange as promptly as practicable, including, in
the case of LendingClub, causing the closing conditions set forth in
Section 4.1(b), Section 4.1(c) and Section 4.2(a)(b) to be satisfied.

(b) Promptly after the execution of this Agreement, LendingClub shall use its
reasonable best efforts to facilitate a conversation with its transfer agent,
The Depository Trust Company, its nominees, and its respective successors
(“DTC”) and Shanda for the purpose of providing Shanda reasonable comfort that
the shares of Common Stock issuable upon the conversion of the Exchange
Preferred Shares shall be tradable, upon the approval of an application by or on
behalf of LendingClub to DTC to such effect, on the DTC platform in book entry
form. Shanda’s obtaining such reasonable comfort satisfactory to it shall be the
“DTC Condition.” Shanda shall advise LendingClub promptly in writing at such
time as it believes the DTC Condition is satisfied. LendingClub further agrees
that upon Closing, that it shall thereafter use reasonable best efforts to
facilitate additional conversations and instructions to LendingClub’s transfer
agent and/or DTC, as necessary, to further the issuance of shares of Common
Stock upon the conversion of the Exchange Preferred Shares.

Section 3.2 Restrictions on Transfer.

(a) Prior to Closing, Shanda agrees that it will not, directly or indirectly,
(i) offer for sale, sell, short sell, transfer, tender, pledge, encumber,
assign, or otherwise dispose of, or grant a proxy with respect to, the Exchange
Common Shares, (ii) enter into or acquire a derivative contract with respect to
the Exchange Common Shares or enter into any other hedging or other derivative,
swap, “put-call,” margin, securities lending or other transaction that has or
reasonably would be expected to have the effect of changing, limiting,
arbitraging or reallocating the economic benefits and risks of ownership of the
Exchange Common Shares, or (iii) otherwise enter into any contract, option or
arrangement or understanding with respect to any of the activities described in
clauses (i) or (ii) with respect to the Exchange Common Shares (each of (i),
(ii) and (iii), a “Transfer”).

(b) Notwithstanding anything else in this Agreement to the contrary, Shanda and
its affiliates shall not be permitted hereunder to Transfer any Exchange
Preferred Shares to any person which, to Shanda’s or its affiliate’s actual
knowledge, after reasonable inquiry, has filed or would be required to file, as
a result of such Transfer, a Schedule 13D (or any successor form) with respect
to any securities of LendingClub until such time as there are no Exchange
Preferred Shares outstanding; provided that (i) the foregoing restriction shall
not apply to Shanda in the event of a widespread public offering of any Exchange
Preferred Shares (or the underlying

 

-7-



--------------------------------------------------------------------------------

Common Stock) by Shanda, or any open market sale or sale transactions on the
NYSE of any Exchange Preferred Shares (or the underlying Common Stock) by
Shanda, or transactions involving any Exchange Preferred Shares (or the
underlying Common Stock) through a broker-dealer where the identity of the
purchaser of such securities is unknown to Shanda, and (ii) Shanda shall without
limitation, be deemed to have made a reasonable inquiry if it has received a
written representation from the purchaser of such Exchange Preferred Shares (or
the underlying Common Stock) that such purchaser has no intent to change or
influence control of LendingClub or participate in any transaction having that
effect described in Rule 13d-1(c)(1) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).

Section 3.3 Confidentiality.

(a) Subject to Section 3.8 and Shanda’s obligation to disclose this Agreement on
an amendment to its Schedule 13D filed with the Securities and Exchange
Commission (the “SEC”) within two (2) Business Days of the date hereof, Shanda
agrees not to disclose this Agreement or any information regarding the Exchange
until such time as LendingClub has publicly disclosed the foregoing.

(b) The letter agreement by and between Shanda Media Limited and LendingClub,
dated as of January 10, 2020 (the “Confidentiality Agreement”), shall terminate
upon the public announcement by LendingClub of this Agreement; provided, that
LendingClub’s obligations and Shanda’s rights with respect to the disclosure of
MNPI (as defined in the Confidentiality Agreement) shall continue in full force
and effect.

Section 3.4 Restrictive Shares and Legends.

(a) Notwithstanding anything in this Agreement to the contrary, the Exchange
Preferred Shares may be disposed of only pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in compliance with any
applicable state, federal or foreign securities Laws. All certificates or other
instruments representing the Exchange Preferred Shares subject to this Agreement
will bear a legend substantially to the following effect (the “Private Placement
Legend”) and appropriate transfer restrictions may be issued to LendingClub’s
transfer agent:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS FROM REGISTRATION UNDER SUCH
ACT AND SUCH LAWS.

(b) Upon Shanda’s request, upon receipt by LendingClub of an opinion of counsel
reasonably satisfactory to LendingClub to the effect that such legend is no
longer required under the Securities Act or applicable state Laws, as the case
may be, LendingClub shall promptly cause the Private Placement Legend to be
removed from any certificate for any Exchange Preferred Shares to be so
transferred.

 

-8-



--------------------------------------------------------------------------------

Section 3.5 Certain Restrictions.

(a) Shanda agrees that, from the Closing Date until the date that neither it nor
any of its affiliates any longer holds any securities of LendingClub, including
Exchange Preferred Shares, Shanda shall not, and shall cause each of its
affiliates not to, in each case directly or indirectly, in any manner:

(1) other than pursuant to this Agreement, acquire or offer to acquire, seek,
propose or agree to acquire or seek to acquire, by means of purchase, tender or
exchange offer, business combination or in any other manner, beneficial
ownership (within the meaning of Section 13(d)(1) of the Exchange Act but also
including for these purposes the ownership, control or power to vote for bank
regulatory purposes) or constructive economic ownership, including through any
security, contract right or derivative position the value of which to the
“owner” increases with an increase in the value of any equity securities (or
other securities derived from the value of any equity securities) of
LendingClub, without regard to any hedge that may have been entered into with
respect to such position, of (i) any voting securities of LendingClub for bank
regulatory purposes that would cause Shanda’s and its affiliates’ aggregate
beneficial and constructive ownership of voting securities of LendingClub
(including for these purposes the ownership, control or power to vote such
securities for bank regulatory purposes) to represent more than 9.9% of the
total voting interest of all outstanding voting securities of LendingClub or
(ii) any securities (whether or not such securities are voting securities for
bank regulatory purposes) of LendingClub that would cause Shanda’s and its
affiliates’ aggregate beneficial and constructive ownership of securities of
LendingClub (including for these purposes the ownership, control or power to
vote such securities for bank regulatory purposes) representing more than 24.9%
of LendingClub’s total equity for bank regulatory purposes;

(2) acquire “control” (including through the triggering of a regulatory
presumption of “control”) of LendingClub for purposes of the Bank Holding
Company Act of 1956, as amended, or the Change in Bank Control Act of 1978, as
amended; or

(3) take any action that would require Shanda or any of its affiliates to be
required to make any filings or provide any information or commitments in
connection with LendingClub’s establishment or ownership of a de novo depository
institution subsidiary or acquisition or ownership of a depository institution
or obtaining any regulatory approvals in connection therewith.

Notwithstanding anything to the contrary herein, Shanda shall not be deemed to
have breached or violated any of its obligations under this Section 3.5 by
virtue of (i) having consummated the Exchange and the other transactions
contemplated hereby, (ii) Shanda’s ownership, in and of itself, of the Exchange
Preferred Shares or (iii) the consummation of any Permissible Transfer (as
defined in the Certificate of Designations).

 

-9-



--------------------------------------------------------------------------------

Section 3.6 Support of Depository Institution Charter Initiative. Shanda shall,
and shall cause its affiliates to, (a) take no action inconsistent with
LendingClub’s initiative to either establish and own a de novo depository
institution or to acquire and own a depository institution; provided, however,
that so long as Shanda and its affiliates have not breached or violated any of
their obligations under Section 3.5(a)(2) and Section 3.5(a)(3), Shanda and its
affiliates shall have no obligation to make any filings or provide any
information or commitments, or to take any actions or omit to take any actions,
in connection with LendingClub’s or any of its affiliates’ establishment and
ownership of a de novo depository institution or acquisition of a depository
institution or obtaining any regulatory approvals in connection therewith, and
(b) adhere to a mutually agreed upon response with LendingClub if asked for
comment on the Exchange and the transactions contemplated hereby and/or
LendingClub’s establishment and ownership of a de novo depository institution or
acquisition of a depository institution.

Section 3.7 Repurchases; Tender Offers.

(b) Following the Closing, Shanda agrees to participate on a pro rata basis in
any stock redemption, repurchase or buyback program initiated by LendingClub to
the extent that such participation is necessary to comply with the limitations
on ownership of LendingClub’s equity securities set forth in Section 3.5(a)(1);
provided, however, that Shanda shall not be required or obligated to sell any
equity securities to LendingClub in any such program at a price per security
less than Shanda’s per security basis in such equity securities as of
immediately prior to the Exchange.

(c) In light of the fact that the shares of Series A Preferred Stock will
automatically convert into shares of Common Stock under certain circumstances
upon the sale, disposition or transfer to a non-affiliate of the holder of such
Series A Preferred Stock, as provided in the Certificate of Designations,
following the Closing, LendingClub agrees that it shall not commence or, subject
to the fiduciary duties of the board of directors of LendingClub and compliance
with applicable securities Laws, recommend any tender offer or exchange offer
for the Common Stock unless the offeror with respect thereto shall have offered
the same consideration per share to the holders of the Series A Preferred Stock
(on an as-converted basis) as such offeror is offering to the holders of the
Common Stock.

Section 3.8 Material Nonpublic Information. LendingClub agrees to either
(a) disclose on or prior to the Closing Date all material nonpublic information
(within the meaning of the U.S. federal securities Laws) that has been provided
to Shanda or its representatives at or prior to such time, including this
Agreement or any information regarding the Exchange or contained in the
information packet entitled “Shanda Exchange Information Packet” or (b) provide
a written representation to Shanda that all information that has been, or will
be, furnished by LendingClub to Shanda on or prior to the Closing Date does not
constitute material nonpublic information.

 

-10-



--------------------------------------------------------------------------------

Section 3.9 Initial Statements. The parties shall share their initial press
releases (if any) with each other and LendingClub shall share with Shanda any
Current Report on Form 8-K that it elects to file with the SEC regarding this
Agreement and the transactions contemplated hereby or relevant portion of any
script for an earnings statement in advance of any such publication or filing
and each party shall reasonably and in good faith consider any comments the
other party may make with respect to any such press release or filing.

ARTICLE IV

CLOSING CONDITIONS

Section 4.1 Conditions to Each Party’s Obligation to Effect the Exchange. The
respective obligation of each of LendingClub and Shanda to consummate the
Exchange is subject to the fulfillment or written waiver (to the extent
permitted by applicable Law) by LendingClub and Shanda at or prior to the
Closing of each of the following conditions:

(a) No Injunction. No Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or order (whether
temporary, preliminary or permanent) which is in effect and prohibits
consummation of the Exchange or the transactions provided for herein or in the
Registration Rights Agreement. No Law or order shall have been enacted, entered,
promulgated or enforced by any Governmental Authority which prohibits or makes
illegal the consummation of the Exchange or the transactions provided for herein
or in the Registration Rights Agreement.

(b) Certificate of Designations. The Certificate of Designations shall have been
duly executed by LendingClub and duly filed with, and certified by, the
Secretary of State of the State of Delaware.

(c) Listing Application. The aggregate number of shares of Common Stock that
shall be issuable by LendingClub upon conversion of all the Exchange Preferred
Shares shall have been authorized for listing on the NYSE, subject to official
notice of issuance.

Section 4.2 Conditions to the Obligation of Shanda. Shanda’s obligation to
consummate the Exchange is also subject to the fulfillment or written waiver (to
the extent permitted by applicable Law) by Shanda at or prior to the Closing of
each of the following conditions:

(a) Secretary’s Certificate. Shanda shall have received a written certificate
executed by the secretary of LendingClub, dated as of the Closing Date, to the
effect that:

(1) the representations and warranties of LendingClub set forth in Section 2.1
were true and correct in all material respects (except to the extent that any
such representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) as of the Execution Date and are true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified as to

 

-11-



--------------------------------------------------------------------------------

materiality, in which case it shall be true and correct in all respects) as of
the Closing Date with the same force and effect, as though expressly made on and
as of the Closing Date (except to the extent such representations and warranties
speak as of an earlier date, in which case they shall be true and correct as of
such earlier date); and

(2) LendingClub has complied in all material respects (except to the extent that
any such agreement is qualified by materiality, in which case it shall have been
complied with in all respects) with all the agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to this Agreement
at or prior to the Closing Date

(b) DTC Condition. If the Closing is to occur prior to the day set forth in
Section 5.1(c), Shanda shall be satisfied in its discretion that the DTC
Condition is satisfied as set forth in Section 3.1(b).

Section 4.3 Conditions to the Obligation of LendingClub. LendingClub’s
obligation to consummate the Exchange is also subject to the fulfillment or
written waiver (to the extent permitted by applicable Law) by LendingClub at or
prior to the Closing of each of the following conditions:

(a) Secretary’s Certificate. LendingClub shall have received a written
certificate executed by an authorized officer of Shanda, dated as of the Closing
Date, to the effect that:

(1) the representations and warranties of Shanda set forth in Section 2.2 were
true and correct in all material respects (except to the extent that any such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) as of the Execution Date and are true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) as of the Closing Date with the same
force and effect, as though expressly made on and as of the Closing Date (except
to the extent such representations and warranties speak as of an earlier date,
in which case they shall be true and correct as of such earlier date); and

(2) Shanda has complied in all material respects (except to the extent that any
such agreement is qualified by materiality, in which case it shall have been
complied with in all respects) with all the agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to this Agreement
at or prior to the Closing Date.

ARTICLE V

TERMINATION

Section 5.1 Termination Events. This Agreement may be terminated at any time
prior to the Closing:

(a) by mutual written agreement of LendingClub and Shanda;

 

-12-



--------------------------------------------------------------------------------

(b) by either LendingClub or Shanda, upon written notice to the other party, in
the event that the Closing does not occur on or before 5:00 pm (NY time) on
March 19, 2020; provided, however, that the respective right of each such party
to terminate this Agreement pursuant to this Section 5.1(b) shall not be
available to a party whose failure to fulfill any material obligation under this
Agreement shall have been the principal cause of, or principally resulted in,
the failure of the Closing to occur on or prior to such date (for purposes of
this Section 5.1(b) an obligation of LendingClub with respect to the DTC
Condition shall only constitute a breach if LendingClub’s failure to use the
efforts described in Section 3.1(b) is willful and intentional); or

(c) by Shanda upon written notice to LendingClub, on or prior to the
twenty-first (21st) day following the conversation between the parties and DTC
contemplated by Section 3.1(b) if Shanda is not reasonably satisfied that the
DTC Condition has been satisfied and the notice states as such.

Section 5.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 5.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party or their respective affiliates,
directors, officers or employees, except that (a) this Section 5.2, Section 3.3,
Section 5.3, Section 5.4, Section 5.5 and Article VI shall survive such
termination and (b) nothing herein shall relieve any party from liability for
any breach of this Agreement occurring prior to such termination, including any
intentional failure of a party to fulfill a condition to the performance of its
obligations hereunder.

Section 5.3 Expense Reimbursement. In the event this Agreement is terminated
(a) by Shanda pursuant to Section 5.1(c) or (b) by either Shanda or LendingClub
pursuant to Section 5.1(b) and at the time of such termination (i) the condition
set forth in Section 4.2(b) has not been satisfied and (ii) the other conditions
set forth in Section 4.2 (other than, for the avoidance of doubt, those
conditions that by their nature cannot be satisfied other than at Closing) shall
have been satisfied or waived in accordance with this Agreement, then, in each
case, LendingClub shall, promptly reimburse Shanda for all documented
out-of-pocket third-party costs, fees and expenses incurred by Shanda in
connection with due diligence and the negotiation, preparation, and performance
of this Agreement, the Registration Rights Agreement and all other agreements
and transactions contemplated hereby or thereby, including fees and expenses of
attorneys, consultants and other advisers incurred by or on behalf of Shanda in
connection therewith (such reimbursement to be made promptly and in any event
within three (3) Business Days of delivery of documentation evidencing such
costs, fees and expenses) (the “Expense Reimbursement Amount”).

Section 5.4 Termination Fee. In the event that this Agreement is terminated by
(a) Shanda pursuant to Section 5.1(b) or (b) LendingClub pursuant to
Section 5.1(b) and at the time of such termination Shanda would have been
entitled to terminate this Agreement pursuant to Section 5.1(b), and at the time
of such termination pursuant to the foregoing clauses (a) or (b) in this
Section 5.4 (A) the condition to the obligations of the parties to consummate
the

 

-13-



--------------------------------------------------------------------------------

Exchange and the transactions contemplated hereby set forth in the first
sentence of Section 4.1(a) shall have been satisfied, and (B) the circumstances
described in Section 5.3 shall not have occurred, then within three (3) Business
Days following such termination, LendingClub shall pay to Shanda, by wire
transfer of immediately available funds to an account designated by Shanda in
writing, cash in an amount equal to $5,020,226.60 (the “Termination Fee”).

Section 5.5 Liquidated Damages. Each party acknowledges that the agreements
contained in Section 5.3 and Section 5.4 are an integral part of the
transactions contemplated by this Agreement. In the event that LendingClub shall
fail to pay the Expense Reimbursement Amount or Termination Fee when due, then
LendingClub shall reimburse Shanda for all reasonable expenses actually incurred
or accrued by Shanda (including reasonable expenses of counsel) in connection
with the collection under and enforcement of Section 5.3 and Section 5.4. The
parties hereto agree and understand that in no event shall LendingClub be
required to pay an Expense Reimbursement Amount or a Termination Fee on more
than one occasion and if an Expense Reimbursement Amount is paid there shall be
no obligation to pay a Termination Fee and if a Termination Fee is paid there
shall be no obligation to pay an Expense Reimbursement Amount. The parties
acknowledge and agree that the payment of the Termination Fee or the Expense
Reimbursement Amount, as the case may be, as contemplated hereby shall
constitute payment of liquidated damages and not a penalty and that such
Termination Fee or Expense Reimbursement Amount is reasonable in light of the
substantial but indeterminate harm anticipated to be caused by LendingClub’s
failure to consummate the Exchange and the transactions contemplated by this
Agreement, the difficulty of proof of loss and damages, the inconvenience and
non-feasibility of otherwise obtaining an adequate remedy and the value of the
transactions to be consummated hereunder. Notwithstanding anything herein to the
contrary, the payment in full to Shanda of the Termination Fee (in the event of
a termination of this Agreement in the circumstances described in Section 5.4)
or the Expense Reimbursement Amount (in the event of a termination in the
circumstances described in Section 5.3) shall, in each case, be the sole and
exclusive remedy of Shanda in such circumstances, and LendingClub shall not have
any further liability or obligation relating to or arising out of this Agreement
and the transactions contemplated by this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Survival. The representations, warranties, agreements and covenants
contained in this Agreement shall survive the Closing and shall not be limited
or deemed waived by any investigation or knowledge by the party benefitting
therefrom prior to or after the date hereof.

 

-14-



--------------------------------------------------------------------------------

Section 6.2 Notices. All notices, requests and other communications given or
made under this Agreement must be in writing and will be deemed given when
personally delivered, electronically transmitted (with delivery receipt) or
mailed by registered or certified mail (return receipt requested) to the persons
and addresses set forth below or such other place as such party may specify by
notice:

If to LendingClub:

LendingClub Corporation

595 Market Street

Suite 200

San Francisco, CA 94105

Attention: Brandon Pace

Email: bpace@lendingclub.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Mark J. Menting

Email: mentingm@sullcrom.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Palo Alto, CA 94301

Attention: Kenton J. King and Thomas J. Ivey

Email: Kenton.King@skadden.com and

Thomas.Ivey@skadden.com

If to Shanda, to:

Shanda Investment Group Ltd

2735 Sand Hill Road, Suite 140

Menlo Park, CA 94025

Attention: Tianqiao Chen, Founder, Chairman & CEO and Jason Soncini

Email: ctq@shanda.com and jason.soncini@shanda.com

 

-15-



--------------------------------------------------------------------------------

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: Richard M. Brand and Andrew P. Alin

Email: Richard.Brand@cwt.com and Andrew.Alin@cwt.com

Section 6.3 Extension; Waiver. Each party hereto may, to the extent legally
allowed, (i) extend the time for the performance of any of the obligations or
other acts of the other party hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the agreements or
satisfaction of any conditions contained herein. Any agreement on the part of a
party hereto to any such extension or waiver shall be valid only if set forth in
a written instrument signed on behalf of such party, but such extension or
waiver or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

Section 6.4 Amendment. This Agreement (including all exhibits thereto) may be
amended, restated, supplemented or otherwise modified, only by written agreement
making specific reference to the applicable provision to be amended, restated,
supplemented or otherwise modified, in each case duly executed by the parties
thereto.

Section 6.5 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with its specific terms or otherwise breached. Accordingly, the
parties shall be entitled to specific performance of the terms hereof, including
an injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof (including the
parties’ obligation to consummate the Exchange), in addition to any other remedy
to which they are entitled in law or at equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirement under any law to post
security or a bond as a prerequisite to obtaining equitable relief.

Section 6.6 Governing Law; Venue.

(a) This Agreement is governed by, and will be interpreted in accordance with,
the laws of the state of Delaware applicable to contracts made and to be
performed entirely within that state and without regard to principles of
conflict of laws.

(b) All judicial proceedings brought against the parties hereto arising out of
or relating to this Agreement, or any obligations hereunder, shall be brought in
the courts of the State of Delaware and the United States of America located in
the State of Delaware. Any process against the parties hereto in, or in
connection with, any proceeding arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement may be

 

-16-



--------------------------------------------------------------------------------

served personally or by certified mail at the addresses set forth in (or
pursuant to) Section 6.2 with the same effect as though served on it personally,
and the parties hereto agree that such service constitutes effective and binding
service in every respect. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware and the United
States of America located in the State of Delaware for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party hereto further hereby irrevocably and
unconditionally waives any objection which such party may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts, and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient (or substantially less convenient) forum or
that such party is not subject to personal jurisdiction in such court.

Section 6.7 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 6.7.

Section 6.8 Entire Understanding; No Third Party Beneficiaries. This Agreement,
together with the Certificate of Designations, the Registration Rights
Agreement, and the Confidentiality Agreement, constitutes the entire agreement
among the parties hereto regarding the transactions contemplated hereby and
supersedes any and all other oral or written agreements or understandings
previously made or purported to be made with respect to the subject matter
hereof. Nothing in this Agreement, expressed or implied, is intended to confer
upon any person, other than the parties hereto, any rights or remedies
hereunder.

Section 6.9 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under it may be assigned by either of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party, and any attempted or purported assignment in violation of this
Section 6.9 will be null and void; provided that this Agreement (including the
rights, interests and obligations under this Agreement) may be assigned by
LendingClub by operation of any consolidation, merger or similar transaction of
LendingClub, it being understood and agreed that no such assignment will relieve
LendingClub of any of its obligations hereunder. Subject to the foregoing, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective successors and permitted assigns,
whether so expressed or not.

 

-17-



--------------------------------------------------------------------------------

Section 6.10 No Other Representations or Warranties.

(a) Except for the representations and warranties made by LendingClub in
Section 2.1, neither LendingClub nor any other person, makes any express or
implied representation or warranty with respect to LendingClub or its
businesses, operations, assets, liabilities, conditions (financial or otherwise)
or prospects, and LendingClub hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, neither
LendingClub nor any other person, makes or has made any representation or
warranty to Shanda or any of their respective affiliates or directors, officers,
employees, legal or financial advisors or any representatives of such legal or
financial advisors with respect to (i) any financial projection, forecast,
estimate, budget or prospective information relating to LendingClub or its
businesses, or (ii) except for the representations and warranties made by
LendingClub in Section 2.1, any oral or written information presented to Shanda
or any of their respective affiliates or their respective directors, officers,
employees, legal or financial advisors or any representatives of such legal or
financial advisors in the course of their due diligence investigation of
LendingClub, the negotiation of this Agreement or in the course of the
transactions contemplated hereby. LendingClub acknowledges and agrees that
neither Shanda nor any other person has made or is making any express or implied
representation or warranty other than those contained in Section 2.2.

(b) Except for the representations and warranties made by Shanda in Section 2.2,
neither Shanda nor any other person, makes any express or implied representation
or warranty with respect to Shanda, or their respective businesses, operations,
assets, liabilities, conditions (financial or otherwise) or prospects, and
Shanda hereby disclaims any such other representations or warranties. Shanda
acknowledges and agrees that neither LendingClub nor any other person has made
or is making any express or implied representation or warranty other than those
contained in Section 2.1.

Section 6.11 Interpretation; Construction.

(a) In this Agreement, except as context may otherwise require, references:
(i) to the Recitals, Sections, or Exhibits are to a Recital to or Section of, or
Exhibit to, this Agreement; to this Agreement are to this Agreement, and the
Exhibit to it, taken as a whole; to the transactions contemplated hereby include
the transactions provided for in this Agreement, including the Exchange; to any
agreement (including this Agreement), contract, statute or regulation are to the
agreement, contract, statute or regulation as amended, modified, supplemented,
restated or replaced from time to time (in the case of an agreement or contract,
to the extent permitted by the terms thereof); to any section of any statute or
regulation include any successor to the section and, in the case of any statute,
any rules or regulations promulgated thereunder; and to “dollars” or “$” are to
United States dollars; (ii) to the words “hereby”, “herein”, “hereof”,
“hereunder” and similar terms are to be deemed to refer to this Agreement as

 

-18-



--------------------------------------------------------------------------------

a whole and not to any specific Section; (iii) to the words “include”,
“includes” or “including” are to be deemed followed by the words “without
limitation”; (iv) to the article and section headings are for reference purposes
only and do not limit or otherwise affect any of the substance of this
Agreement; and (v) to the words “to the extent” when used in this Agreement
shall mean “the degree by which” and not merely “if.”

(b) This Agreement is the product of an arm’s-length negotiation by
sophisticated parties, each having the assistance of counsel and other advisers.
In the event that an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate applicable Law.

Section 6.12 Definitions.

(a) This Agreement uses the following definitions:

(1) “affiliate” means, with respect to a person, those other persons that,
directly or indirectly, control, are controlled by or under common control with,
such person; for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” or “under common control with”),
as applied to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
person, through the ownership of at least 10% of the voting securities or
otherwise. For purposes of this Agreement, affiliates of Shanda shall include
Shanda Group USA Limited, Shanda Technology Overseas Capital Company Limited,
Shanda Investment Group Limited and Tianqiao Chen. To the extent that this
Agreement references an affiliate of a party, it shall be the obligation of such
party to cause such affiliate to take or refrain from any referenced action or
requirement.

(2) “Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required by Law or executive order to be closed in San
Francisco, California or New York, New York.

(3) “control” means, as to any person, the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities, by contract or otherwise. The terms “controlled
by”, “controlled”, “under common control with” and “controlling” shall have
correlative meanings.

(4) “Execution Date” means the date hereof.

(5) “Law” means any foreign, federal, state, and local law (including common
law), statute, code, ordinance, rule, regulation, order, award, writ, decree,
directive or injunction issued, promulgated or entered into by or with any
Governmental Authority.

 

-19-



--------------------------------------------------------------------------------

(6) “Lien” means any mortgage, deed of trust, easement, declaration,
restriction, pledge, hypothecation, assignment, deposit arrangement, option,
equity interest, encumbrance, lien (statutory or other), preference,
participation interest, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever relating to that property,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction to evidence any of the foregoing.

(7) “person” is to be interpreted broadly to include any individual, savings
association, bank, trust company, corporation, limited liability company,
partnership, association, joint-stock company, business trust or unincorporated
organization

(8) “Series A Preferred Stock” means the Mandatorily Convertible Non-Voting
Preferred Stock, Series A, par value $0.01 per share, of LendingClub, having the
designations, relative rights, other preferences and limitations set forth in a
Certificate of Designations in the form attached hereto as Exhibit A, and which
are mandatorily convertible in certain circumstances when owned by a person
other than Shanda or any affiliate of Shanda into 19,562,800 shares of Common
Stock.

Section 6.13 Costs and Expenses. Each party shall pay its own respective costs
and expenses, including any commission or finder’s fee to any broker, finder or
financial advisor, incurred in connection with the negotiation, preparation,
execution and performance of this Agreement. In connection with any breach of a
representation and warranty, or an alleged breach of a representation and
warranty, the beneficiary of such representation and warranty shall be, in
connection with any third party claim which implicates such representation or
warranty, entitled to prompt receipt from the other party of its costs and
expenses (including attorneys’ fees) in defending such claim.

Section 6.14 Withholding Certificate. At least two (2) Business Days prior to
the Closing Date, Shanda shall deliver to LendingClub an accurate, complete and
signed Internal Revenue Service Form W-8.

Section 6.15 Transfer Taxes. All transfer, documentary, sales, use, stamp,
recording, value added, registration and other similar taxes and all conveyance
fees, recording fees and other similar charges that may be imposed or assessed
as a result of the transactions contemplated by this Agreement, together with
any interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, shall be borne by Shanda.

Section 6.16 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 

-20-



--------------------------------------------------------------------------------

Section 6.17 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments or waivers hereto or thereto, to the extent executed and delivered by
e-mail delivery of a “.pdf” format data file, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version
delivered in person. No party hereto or to any such amendment or instrument
shall raise the use of e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.

*             *             *

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed, or caused this Agreement to be
executed by their duly authorized officers, as of the day and year first above
written.

 

LENDINGCLUB CORPORATION

By:   /s/ Scott Sanborn

Name:   Scott Sanborn Title:   Chief Executive Officer

 

SHANDA ASSET MANAGEMENT HOLDINGS LTD

By:   /s/ Tianqiao Chen

Name:   Tianqiao Chen Title:   Director

 

-i-



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designations of Mandatorily Convertible Non-Voting Preferred
Stock, Series A, of LendingClub